Mr. Justice Wilkin delivered the opinion of the court: Most of the evidence in the case was taken upon the controversy as to which of the parties was to blame for the failure of the business and cause of the dissolution of the partnership. This question is not- material under the pleadings. The parties entered into a written contract of partnership. Differences arose which rendered it undesirable for them to remain together, and they entered into a written agreement dissolving the partnership by mutual consent. If this agreement had not been entered into and a bill had been filed to dissolve the partnership and for an accounting, then the question as to the causes of the dissolution and the responsibility of the parties therefor might have1 been material, but as the partnership was dissolved by mutual consent and the bill was filed only for an accounting, the evidence with reference to the improper acts of the respective parties became immaterial and the. sole question was as to the share of each in the bonus and profits of the business. . Evidence was offered before the master as to the receipts and expenditures of the parties, and these amounts are embodied in his report and in the decree. There does not seem to be any controversy as to the correctness of these amounts. They include the amount of business done, together with the proportion which each partner received, and form the basis of the decree of the superior court and of the finding of the Appellate Court. If these amounts are correct, the only question for our determination is the manner in which they should be applied in order to ascertain the share of each partner. The material difference between the decree of the superior court and the finding of the Appellate Court is as to the disposition of that part of the bonus represented by the conveyance of the real estate at an estimated value of $10,350. The superior court charged -appellee with this amount and required him to re-pay it to appellant and allowed him to retain the property, while the Appellate Court required him to re-convey the property to appellant upon the basis of a valuation of $10,350. We are of the opinion that the judgment and order of the Appellate Court is the more equitable to both parties and is in conformity with the evidence. The amount of $10,350 represents the value of the real estate. Appellant, in his bill, specifically asks that this be re-convej^ed to him. We do not see why his request should not be complied with, especially as it is contended that the real estate was taken originally for more than it was worth. The evidence tends to show that it has not depreciated in value, and, in fact, has rather increased. If this is true, it is now worth what it was taken to represent, and ought to dispose of the $10,350 of the amount in controversy. It is agreed that $10,500 represents the unearned portion of the. bonus due appellant, and if we apply the $10,350 on this unearned bonus it leaves $150 balance due appellant. It is also agreed that there is still due-appellant $3712.14 as his share of the profits. This added to the $150 makes $3862.14 as a .total due appellant. From this sum should be deducted the amounts due appellee. The sum of $4650 of the bonus was represented by the note of appellant due five years after date, with interest at six per cent, which was to be paid out of appellant’s share of the profits in excess of $5000 per annum, or $7500 for the eighteen months. The interest on the note for the eighteen months amounts to $418.50. Appellant’s share of the profits was $8753.83. If the partnership had continued and a settlement had been made at the end of eighteen months, appellee would have been entitled to receive from appellant $418.50 interest earned on the note, and the difference between $7500 and $8753.83, or $1253.83, would be due appellee from appellant as a payment on the principal of the note, making a total of $1672.33 due appellee from appellant. This amount deducted from the $3862.14 due from appellee to appellant leaves the $2189.81 due appellant, together with the return of his note and real estate. These views are in harmony with the decision of the Appellate Court, and are based upon the presumption that the condition and value of the real estate to be re-conveyed have not been deteriorated by any act of the appellee or through any neglect of legal duty on his part. Should the contrary be shown the court below can adjust the equities between the parties in that regard. The judgment of the Appellate Court will be affirmed. hidgment affirmed.